Citation Nr: 0328483	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-09 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an abdominal disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel







INTRODUCTION

The veteran had active military duty from August 1949 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Pittsburgh, 
Pennsylvania, regional office (RO) of the Department of 
Veterans' Affairs (VA).


REMAND

A review of the record reflects that the veteran received 
treatment at Presbyterian Hospital in November 1955 and in 
1968 when he was treated by Dr. Totten.  These records are 
not on file.  The veteran submitted VA Forms 21-4142 in 
February 2002 requesting that the VA obtain the records from 
Allegheny General Hospital for May and June 1968.  It is 
unclear from his handwriting what other records he wished the 
VA to obtain.  Please inform him that we have the records 
from St. Clair Hospital for April 1968 where he was treated 
by Dr. Berg. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002). In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist. This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). The Board notes that 
the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims and second sentence of 3.159(c) were amended 
effective August 29, 2001. These amendments are effective 
only on claims received on or after August 29, 2001, and are 
relevant in the instant case. See 66 Fed. Reg. 45620- 45632 
(August 29, 2001).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

Accordingly, the claim is being remanded for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The RO 
should ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).

2.  Please ask the veteran to legibly 
clarify what medical records he wishes 
the VA to obtain.  Furnish him the 
appropriate release of information forms 
in order to obtain the records from the 
appropriate release of information forms 
in order to obtain the records from the 
Presbyterian Hospital in November and 
December 1955 and the Allegheny General 
Hospital in May and June 1968 and any 
other records identified by the veteran. 

3.  Thereafter, a VA examination should 
be conducted by a gastroenterologist to 
determine the nature, etiology and 
severity of any gastrointestinal 
disorder.  The claims folder must be made 
available to the examiner for review 
before the examination.  All indicated 
special studies should be accomplished.  
Following the examination, the examiner 
is requested to render an opinion as to 
whether it is as likely as not that any 
chronic gastrointestinal disability 
diagnosed is related to military service?  
A complete rational for any opinion 
expressed should be included in the 
report.

4.  Thereafter, the RO should 
readjudicate this claim, to include 
consideration of 38 C.F.R. § 3.156(a) 
effective August 29, 2001.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC). The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, to include 38 C.F.R. § 3.156(a) 
effective August 29, 2001.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




